DETAILED ACTION
This action is response to Applicant’s request for continued examination filed 5/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
 
Claim Status
Claims 1 and 3-10 are pending
Claim 2 is cancelled.
Claim 8 is withdrawn-currently amended.
Claims 1, 6-7, and 9 are currently amended.

Specification
The disclosure is objected to because of the following informalities: in par. [0044] of the published instant application, the phrase “silicon rubber” may be incorrectly describing the more common material: “silicone rubber”. Applicant should check the aforementioned paragraph and make corrections if necessary.

Claim Objections
Claim 1 is objected to due to the following minor informalities:
in line 9, add the word “rigid” before “fluid container” for consistency of the claim language, and
in line 10, add the word “an” before “inner space” for enhanced clarity.

Claim 5 is objected to due to the following minor informalities: in line 2, it is unclear if Applicant truly intends to claim “silicon rubber” which may be reasonably construed as any rubber that comprises any type of silicon, or the more common “silicone rubber”, as was discussed above in regards to the Specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2014/0262034) in view of Iwao (US Pub. 2015/0232993), Aschner (US Patent 5,870,526), and Kuhary (US Patent 7,178,810).
Regarding claim 1, Ishibashi teaches a plasma processing apparatus ([0081] and Fig. 1, entirety) for generating a plasma in a processing space of a processing chamber ([0083] and Fig. 1, chamber #10) and performing 5plasma processing on a target object ([0083] and Fig. 1, semiconductor wafer W), the apparatus comprising: 
an antenna ([0090] and Fig. 1, antenna #55) configured to radiate a microwave for plasma generation into the processing chamber ([0093] and Fig. 1, through a ceiling plate ([0089] and Fig. 1, dielectric window #52); and
a controller ([0106] and Fig. 1, control unit #112).

Ishibashi does not teach 10a pressing mechanism provided above the antenna.
However, Iwao teaches a pressing mechanism (Iwao – [0065] and Fig. 5, pressing units #47) provided above the antenna (Iwao – [0065] and Fig. 5, pressing 
Ishibashi and Iwao both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing mechanism as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).

Modified Ishibashi does not teach wherein 15the pressing mechanism includes a rigid fluid container having an opening at a bottom side thereof to face the antenna, and a film-shaped expandable and contractible elastic body fixed to the opening to seal an inner space of the fluid container, the bottom side of the rigid fluid container in conjunction with the elastic body defining inner space for receiving fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism, nor wherein the controller is configured to control, by supplying the fluid from the fluid supply unit into the inner space, the elastic body to press the antenna against the ceiling plate by a pressure of the fluid supplied into the fluid container, wherein a pressing load is applied to the elastic body by supplying the fluid from the fluid supply unit into the fluid container.
However, Aschner teaches wherein a15aa pressing mechanism includes a rigid fluid container (Aschner – C4, L27-31 and Fig. 4, O-ring groove of ring #35) having an 
Modified Ishibashi and Aschner both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute the spring-gasket pressing mechanisms as taught by modified Ishibashi (particularly, Iwao) with the inflatable pressing mechanism as taught by Aschner in order to uniformly apply force to a member undergoing thermal expansion to prevent damage to said member (Aschner – C2, L22-29 and C3, L26-29) and to protect the inflatable elastomeric element from sticking to adjacent structures as the temperature rises (Aschner – C5, L2-4).

	Modified Ishibashi does not teach wherein the film-shaped expandable and contractible elastic body is fixed to the opening to seal an inner space of the fluid container, the bottom side of the rigid fluid container in conjunction with the elastic body defining inner space for receiving fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism.


    PNG
    media_image1.png
    227
    323
    media_image1.png
    Greyscale

and a film-shaped expandable and contractible elastic body (Kuhary – C3, L27 and Figs. 1-4, elastomeric inflatable seal #11) fixed to the opening (Kuhary – Figs. 1-4, fixed in the opening by projections #27/#28) to seal an inner space of the fluid container (Kuhary – Figs. 1-4, seal #11 seated inside the opening to seal a space at the bottom of the retainer #10), the bottom side of the rigid fluid container in conjunction with the elastic body defining inner space (Kuhary – Figs. 1-4 and Fig. 6, inner space of seal #11) for receiving fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism (Kuhary – C3, L62-65).
Modified Ishibashi and Kuhary both teach inflatable sealing members, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the rigid fluid container/elastic body assembly as taught by modified Ishibashi (particularly, Aschner) with the rigid fluid container/elastic body assembly of Kuhary in order to effectively secure the sealing element in place for normal usage (Kuhary – C4, L65-C5, L2).

To clarify the record, the limitations “for generating a plasma in a processing space of a processing chamber and performing plasma processing on a target object”, “configured to radiate a microwave for plasma generation into the processing chamber through a ceiling plate”, “expandable and contractible”, and “for receiving fluid of a predetermined pressure from a fluid supply unit connected to the pressing mechanism” are interpreted as intended uses of the apparatus, and are given patentable weight to the extent that the prior art is capable of performing the intended uses. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Ishibashi teaches the intended uses as set forth above.
The Examiner notes that the processing chamber, the ceiling plate, and the fluid supply unit of the apparatus are claimed as part of the intended use of the apparatus, and have not been positively recited as definitive structural elements required of the claim.

	Further, the limitation “to press the antenna against the ceiling plate by a pressure of the fluid supplied into the fluid container, wherein a pressing load is applied to the elastic body by supplying the fluid from the fluid supply unit into the fluid container” is interpreted as an intended result of a process step (“by supplying the fluid from the fluid supply unit into the inner space”) recited by the claim. The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.
	Modified Ishibashi teaches the structural features of the invention, as well as the process step of inflating a sealing member for pressing contact via load, thus the structures as taught by Ishibashi, Iwao, and Kuhary, together with the method of inflating the seal as taught by Aschner and Kuhary, teach the intended result above.

Regarding claim 3, Ishibashi does not teach a pressing member provided between the antenna and the pressing mechanism, wherein the pressing member is pressed by the pressing load applied to the elastic body to press the antenna.
However, Iwao teaches a pressing member provided between the antenna and the pressing mechanism (Iwao – [0065] and Fig. 5, cooling plate #46 provided between #42/#44 and pressing unit #47), wherein the pressing member is pressed by the pressing load applied to the body to press the antenna (see Iwao Fig. 5).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing member as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).


However, Aschner teaches wherein the pressing body is an elastic body (Aschner – C4, L27-31 and Fig. 6, inflatable member #34 inside O-ring groove of ring #35). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to substitute the spring-gasket pressing mechanisms as taught by modified Ishibashi (see Iwao) with the inflatable pressing mechanism as taught by Aschner in order to uniformly apply force to a member undergoing thermal expansion to prevent damage to said member (Aschner – C2, L22-29 and C3, L26-29) and to protect the inflatable elastomeric element from sticking to adjacent structures as the temperature rises (Aschner – C5, L2-4), as was previously combined above.

To clarify the record, the claim limitation “wherein the pressing member is pressed by the pressing load applied to the elastic body to press the antenna” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ishibashi apparatus would be capable of performing the intended use with the elastic pressing mechanism (as taught by Aschner/Kuhary) and the adjacent chamber/antenna structures (as taught by Ishibashi and Iwao), as combined above.

Regarding claim 6, Ishibashi does not teach wherein the pressing mechanism further includes at least one additional rigid fluid container and a corresponding elastic body.
However, Iwao teaches wherein 15the pressing mechanism includes a plurality of individual pressing mechanisms (Iwao – [0065] and Fig. 5, three pressing units #47 are spiral spring gaskets). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing members as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).

Modified Ishibashi does not teach wherein the pressing mechanism further includes at least one additional rigid fluid container and a corresponding elastic body, and the fluid supply unit is provided for each of the rigid fluid container and the at least one additional rigid fluid container to be independently controllable.
However, Kuhary teaches wherein each pressing mechanism includes a rigid fluid container (Kuhary – C3, L25-26 and Fig. 1-4, U-shaped retainer #10) and a corresponding elastic body (Kuhary – C3, L27 and Figs. 1-4, elastomeric inflatable seal #11), and the fluid supply unit is provided for the rigid fluid container (Kuhary – C3, L62-63: unspecified fluid supply means for expanding seal #11).
each of the rigid fluid container/elastic body assembly as taught by modified Ishibashi (particularly, Aschner) with the rigid fluid container/elastic body assembly of Kuhary in order to effectively secure the sealing element in place for normal usage (Kuhary – C4, L65-C5, L2).

To clarify the record, the claim limitation “to be independently controllable” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Ishibashi apparatus would be capable of performing the intended use with the elastic pressing mechanism and fluid supply unit (as taught by Aschner/Kuhary), as combined above.

Regarding claim 7, Ishibashi does not teach wherein the rigid fluid containers, the elastic body, the at least one additional fluid container and the corresponding elastic body are arranged concentrically about a central vertical axis of the plasma processing apparatus when viewed in a plan view.
However, Iwao teaches wherein 15the pressing mechanism includes a plurality of individual pressing mechanisms (Iwao – [0065] and Fig. 5, three pressing units #47 are spiral spring gaskets) arranged concentrically about a central vertical axis of the plasma 

    PNG
    media_image2.png
    325
    505
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing members as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).

Modified Ishibashi does not teach wherein the pressing mechanism includes the rigid fluid containers, and the elastic bodies.
However, Kuhary teaches wherein each pressing mechanism includes a rigid fluid container (Kuhary – C3, L25-26 and Fig. 1-4, U-shaped retainer #10) and a corresponding elastic body (Kuhary – C3, L27 and Figs. 1-4, elastomeric inflatable seal #11), and the fluid supply unit is provided for the rigid fluid container (Kuhary – C3, L62-63: unspecified fluid supply means for expanding seal #11).
each of the rigid fluid container/elastic body assembly as taught by modified Ishibashi (particularly, Aschner) with the rigid fluid container/elastic body assembly of Kuhary in order to effectively secure the sealing element in place for normal usage (Kuhary – C4, L65-C5, L2).

Regarding claim 9, Ishibashi does not teach an additional pressing member for each of the at least one additional fluid container and the elastic body. 
However, Iwai teaches wherein the pressing member is provided for each of the plurality of pressing mechanisms (Iwai – Fig. 5, cooling plate #46 is provided for all of the pressing units #47). To clarify the Examiner’s position, Merriam-Webster dictionary defines “member” as “a part of a whole”, thus even though Iwai teaches a singular cooling plate, each pressing unit #47 would press on a corresponding annular region of the cooling plate, thus demonstrating a plurality of pressing members.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi by including the pressing member as taught by Iwao in order to compensate for deformations in the top plate due to temperature/pressure, to dissipate heat more efficiently, and suppress variation of the EM field distribution formed by the microwaves (Iwao – [0065]).

Modified Ishibashi does not teach wherein the pressing mechanism includes the rigid fluid containers, and the elastic bodies.
each pressing mechanism includes a rigid fluid container (Kuhary – C3, L25-26 and Fig. 1-4, U-shaped retainer #10) and a corresponding elastic body (Kuhary – C3, L27 and Figs. 1-4, elastomeric inflatable seal #11), and the fluid supply unit is provided for the rigid fluid container (Kuhary – C3, L62-63: unspecified fluid supply means for expanding seal #11).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the rigid fluid container/elastic body assembly as taught by modified Ishibashi (particularly, Aschner) with the rigid fluid container/elastic body assembly of Kuhary in order to effectively secure the sealing element in place for normal usage (Kuhary – C4, L65-C5, L2).

Regarding claim 10, since “the fluid” was recited in claim 1 as part of an intended use of the apparatus and has not been positively recited, it is not a structurally limiting element of the claim. As such, the entirety of claim 10 is also an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Ishibashi apparatus would be capable of performing the intended use since Kuhary specifically teaches inflation of the seal with air (Kuhary – C3, L62-65: inflated, typically by air).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2014/0262034), Iwao (US Pub. 2015/0232993), Aschner (US Patent 5,870,526), and Kuhary (US Patent 7,178,810), as applied to claims 1, 3, 6-7, and 9-10 above, and further in view of Matsumoto (US Pub. 2015/0087162).
The limitations of claims 1, 3, 6-7, and 9-10 are set forth above.
Regarding claim 4, modified Ishibashi does not teach a heater provided between the antenna and the pressing member.
However, Matsumoto teaches a heater provided between a portion of an antenna and a cooling jacket (Matsumoto – [0029],[0031]-[0037] and Fig. 1 annotated below, heaters #31 disposed between –along dotted line– through hole #30d in slot plate #30 and cooling jacket #34).

    PNG
    media_image3.png
    227
    428
    media_image3.png
    Greyscale

Modified Ishibashi and Matsumoto both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ishibashi apparatus by incorporating the heater as taught by Matsumoto in order to uniformly heat the dielectric window to allow for uniform plasma processing on the substrate (Matsumoto – [0037]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2014/0262034), Iwao (US Pub. 2015/0232993), Aschner (US Patent 5,870,526), and Kuhary (US Patent 7,178,810), as applied to claims 1, 3, 6-7, and 9-10 above, and further in view of Etzkorn (US Patent 5,154,943).
The limitations of claims 1, 3, 6-7, and 9-10 are set forth above.
Regarding claim 5, modified Ishibashi does not teach wherein the elastic body is made of any one of fluorine rubber, silicon rubber or nitrile rubber.
However, Etzkorn teaches where an elastic O-ring is made from a fluoroelastomer or silicone rubber (Etzkorn – C6, L42-44).
Modified Ishibashi and Etzkorn both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the elastic O-rings as taught by modified Ishibashi with the fluoroelastomer as taught by Etzkorn in order to improve sealing (Etzkorn – C6, L42-44) and to withstand elevated processing temperatures (Etzkorn – C6, L47-49).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely solely on the Aschner reference to reject the limitations surrounding the pressing mechanism, and now relies upon the combination with Kuhary as well to reject the limitations of the amended claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             /Benjamin Kendall/Primary Examiner, Art Unit 1718